COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
THE STATE OF TEXAS,
 
                           
  Appellant,
 
v.
 
BRUNO WILLIAM TYREE,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-11-00260-CR
 
Appeal from the
 
120th
  District Court
 
of El
  Paso County, Texas
 
(TC# 20110D01872)
 



 
MEMORANDUM
OPINION
 
Pending before the
Court is the State’s motion to dismiss this appeal pursuant to Tex.R.App.P. 42.2(a).  Finding that the State has complied with the
requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.
 
                                                                        GUADALUPE
RIVERA, Justice
April 18, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)